NO. 12-10-00097-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: JOHN WAYNE ARMSTEAD,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '
                                         MEMORANDUM OPINION
         In this original proceeding, Relator John Wayne Armstead seeks a writ of habeas
corpus, alleging that he is illegally confined and restrained in the Angelina County jail.
         The original jurisdiction of this court to issue a writ of habeas corpus is limited to
those cases in which a person’s liberty is restrained because the person has violated an
order, judgment, or decree entered in a civil case.                See TEX. GOV’T CODE ANN.
§ 22.221(d) (Vernon 2004). Consequently, this court does not have original habeas
corpus jurisdiction in criminal matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex.
App.—San Antonio 1999, no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex.
App.—El Paso 1994, no pet.).
         Here, Relator’s complaint arises out of a revocation proceeding, which is a
criminal matter.       Therefore, we lack jurisdiction to address the merits of Relator’s
petition. Accordingly, we dismiss Relator’s habeas petition for want of jurisdiction.


                                                                      BRIAN HOYLE__
                                                                          Justice
Opinion delivered April 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)